Name: Commission Regulation (EC) No 2806/1999 of 22 December 1999 fixing the amount of the flat-rate premium for certain fishery products during the 2000 fishing year
 Type: Regulation
 Subject Matter: food technology;  agricultural structures and production;  fisheries
 Date Published: nan

 Avis juridique important|31999R2806Commission Regulation (EC) No 2806/1999 of 22 December 1999 fixing the amount of the flat-rate premium for certain fishery products during the 2000 fishing year Official Journal L 340 , 31/12/1999 P. 0055 - 0055COMMISSION REGULATION (EC) No 2806/1999of 22 December 1999fixing the amount of the flat-rate premium for certain fishery products during the 2000 fishing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EEC) No 4176/88 of 28 December 1988 laying down detailed rules for the grant of a flat-rate aid for certain fishery products and aquaculture products(1), as last amended by Regulation (EC) No 3516/93(2), and in particular Article 11 thereof,Whereas:(1) The flat-rate premium should encourage the producers' organisations to prevent the destruction of products withdrawn from the market.(2) The amount of the premium must be fixed in such a way as to take account of the interdependence of the markets concerned and of the need to prevent distortion of competition.(3) The amount of the premium must not exceed the technical and financial costs of processing and storage recorded during the previous fishing year, the highest costs being disregarded.(4) On the basis of the information concerning the technical and financial costs associated with the concerned operations recorded in the Community, the amount of the premium should be fixed for the 2000 fishing year as shown below.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for fishery products,HAS ADOPTED THIS REGULATION:Article 1For the 2000 fishing year, the amount of the flat-rate premium for the products listed in Annex VI to Council Regulation (EEC) No 3759/92(3) shall be as follows:(a) freezing and storage of products, whole, gutted with head, or cut:- 130 euro/tonne, for the first month,- 15 euro/tonne, per additional month;(b) filleting, freezing and storage:- 206 euro/tonne, for the first month,- 15 euro/tonne, per additional month.Article 2This Regulation shall enter into force on 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 367, 31.12.1988, p. 63.(2) OJ L 320, 22.12.1993, p. 10.(3) OJ L 388, 31.12.1992, p. 1.